United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 August 18, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 05-41295
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

PEDRO RENTERIA,

                                      Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. 5:05-CR-321-ALL
                       --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Pedro Renteria appeals his 18-month sentence following his

guilty-plea conviction of transporting an undocumented alien

within the United States for financial gain by means of a motor

vehicle.   He argues that the district court erred in increasing

his offense level after finding that the offense “involved

intentionally or recklessly creating a substantial risk of death

or serious bodily injury to another person,” under U.S.S.G.

§ 2L1.1(b)(5).    Even after United States v. Booker, 543 U.S. 220


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-41295
                                -2-

(2005), we review the district court’s application of the

Guidelines de novo and the district court’s findings of fact for

clear error.   United States v. Villanueva, 408 F.3d 193, 202 &

n.9 (5th Cir.), cert. denied, 126 S. Ct. 268 (2005).

      The record reflects that Renteria was driving a tractor

trailer carrying six illegal aliens.    One of the aliens was

hiding under the bed in the trailer’s sleeper compartment and the

other five aliens were hiding in the sleeper compartment’s

closets in “cramped fetal positions.”     The district court did not

err in concluding that these circumstances qualified as

intentional or reckless creation of a “substantial risk of death

or serious bodily injury to another person.”     See United States

v. Rodriguez-Mesa, 443 F.3d 397, 401-03 (5th Cir. 2006);

U.S.S.G. § 2L1.1, comment. (n.6).

     The sentence is AFFIRMED.